Citation Nr: 1307753	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran was afforded a videoconference hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In an unappealed decision, dated in June 1976, the RO denied a claim for service connection for hypertension based on the finding that there was no evidence of hypertension being diagnosed in service or post-service. 

2.  The evidence received since the RO's June 1976 decision, which denied a claim of entitlement to service connection for hypertension, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 





CONCLUSION OF LAW

New and material evidence has been received since the RO's June 1976 decision which denied a claim for service connection for hypertension; the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for hypertension.  He essentially argues that he was found to have hypertension to a compensable degree within one year of separation from service.  

In June 1976, the RO denied the Veteran's claim for service connection for hypertension.  The RO held that there was no evidence that the Veteran was diagnosed or treated for hypertension in service or post-service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the June 1976 rating decision.  38 C.F.R. § 3.156(b).  As such, the June 1976 rating decision is the last final denial of the claim. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

In December 2007, the Veteran filed to reopen the claim.  In August 2008, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in June 1976.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's June 1976 rating decision included the Veteran's service treatment records, which did not show treatment for, or a diagnosis of, hypertension.  The Veteran's separation examination report, dated in October 1973, did not note hypertension, and showed that his blood pressure was 130/70.   There was no post-service medical evidence of record.  

At the time of the RO's June 1976 rating decision, the Veteran's service treatment reports did not show treatment for, or a diagnosis of, hypertension.  There was no medical opinion indicating that hypertension was related to the Veteran's service. 

The evidence received since the RO's June 1976 rating decision consists of VA and non-VA reports, dated between 1972 and 2008, to include some VA reports that are dated during the Veteran's active duty.  

With regard to the VA reports that are dated during the Veteran's active duty, a report, dated in November 1972, notes that the Veteran has increased blood pressure, with notations that it was asymptomatic, that a physical examination was negative, and that he had a family history of hypertension.  His blood pressure was noted to be 144/94.  There was no diagnosis.  A report, dated in June 1973, shows that the Veteran was treated for a heart murmur.  The Veteran's blood pressure was noted to be 135/85.  The diagnosis was viral gastroenteritis; there was no notation of hypertension.  

VA reports, dated after separation from service, show that the Veteran's blood pressure was 152/88 (April 1974), 144/102 (June 1974) and 136/98 (January 1975).  A November 1975 report notes that the Veteran had been "recently diagnosed" with hypertension, that his blood pressure was 154/88, and that he was taking Hydrodiuril (hydrochlorothiazide).  Thereafter, VA reports show continued treatment for hypertension.  

This evidence, which was not of record at the time of the June 1976 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The evidence is also material.  This evidence shows that the Veteran was treated for increased blood pressure during service, and that following service he was diagnosed with hypertension no later than November 1975.   At that time, he was shown to be taking medication for control of his symptoms.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for hypertension, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is granted. 


REMAND

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The evidence in this case shows that the Veteran was treated for elevated blood pressure readings during service, although he was not noted to have hypertension at that time.  There are two blood pressure readings dated within the first year of separation from service, and he is shown to have hypertension by at least November 1975, which is about two years after separation from service.  

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Such would include an opinion as to whether the blood pressure readings recorded in service and shortly thereafter represented the onset of the Veteran's hypertension diagnosis.  Under the circumstances, the Board finds that the Veteran should be afforded an examination, and an etiological opinion should be obtained.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a hypertension examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of service discharge, or is otherwise etiologically related to his active service.  The opinion must discuss the clinical significance, if any, of the blood pressure readings recorded during the Veteran's active service in 1973, those recorded in 1974, the diagnosis of hypertension in 1975, and his lay assertions of treatment for high blood pressure immediately following service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


